DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the applicant’s amendment filing on 03/01/2021.
Claims 1-12 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal axis of the pressure container and the longitudinal axis of the fluid container as stated in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-5, and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Regan et al. (7708171) in view of references Nadel et al. (6045280), Hepp et al. (CA 2816734), and Boltshauser (7670094).
Regarding claim 1, Regan et al. disclose a fluid container (50) with a high pressure unit, wherein the pressure unit has a high pressure container (1) comprising: 
a plastic bottle (2) with a neck portion (3) made by blow-molding; 
a bottom part (34); and 
a closure (5) with a pressure control device (25), 
wherein the closure (5) is mounted and welded to the high pressure container (2), and 

(Figures 1, 5 and Column 3 lines 62-67, Column 4 lines 56-65, Column 5 lines 19-23, Column 7 lines 17-19, 56-60, Column 8 lines 10-14)
However, Regan et al. does not disclose the plastic bottle is made by stretch blow-molding with the bottom end cut off, and disclose mounting and welding the bottom part to the high pressure unit and does not disclose a system for manufacturing the fluid container with the high pressure unit, wherein container is rotated and simultaneously laser-welding the bottom and closure.
Nadel et al. disclose a container (10) comprising an upper portion (14) and a lower portion (18), wherein the container is formed by: stretch blow molding the upper portion; stretch blow molding the lower portion; and the welding the upper portion to the lower portion. 
(Figure 1-2 and Column 3 lines 44-51, Column 4 lines 4-11)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pressure unit of the Regan et al. by incorporating the separate upper portion and lower portion and the process of forming and joining the portions as taught by Nadel et al., since column 2 lines 33-38 of Nadel et al. states such a modification would allow the upper portion and the lower portion of the container to have different configurations.
When stretch blow-molding an object, pressure is understood to be applied to a preform to cause the preform to expand to the desired shape.  In order for the upper portion and the lower portion to have an opening that is welded together, the person of 
Hepp et al. disclose a device for continuous welding of plastic components of a product, wherein the device comprises: a clamping station (station 2) that clamp the plastic components together; and a welding station (station 4) that weld the plastic components together.  (Figures 1-2 and Page 1 paragraph 1, 4, Page 4 paragraph 4, 5)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the process of forming the fluid container of Regan et al. by incorporating the station for joining components together and the station for welding the components together as taught by Hepp et al., since page 1 lines 22-25 of Hepp et al. states such a modification would allow for high cycle times and corresponding high unit production rates.
When modifying Regan et al. and Nadel et al. by Hepp et al., the system is interpreted to have a first station for clamping the bottom part and closure to the high pressure container, a second station for welding the bottom part and closure to the high pressure container, a third station for clamping the pressure unit to the fluid container, and a fourth station for welding the pressure unit to the fluid container.
Boltshauser discloses a device for laser-welding a bottom portion (142) and top portion (142) to a container (140), wherein the device comprises:

a pair of laser sources (131) configured to simultaneously laser-weld the bottom portion (142) and the top portion (142) to the container (140).
(Figure 10c and Column 14 lines 20-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the welding station of Hepp et al. by incorporating rotating clamps and a pair of laser sources as taught by Boltshauser, since such a modification would reduce the amount of time needed to laser-weld the bottom part and closure to the bottle, thereby making the overall system more efficient.
Regarding claim 4, Regan et al. modified by Nadel et al., Hepp et al., and Boltshauser disclose the first and second stations (Hepp et al. – clamping and welding stations) are provided in a first factory (Regan et al. – Column 8 lines 32-42), and wherein the third and fourth stations (Hepp et al. – clamping and welding stations) are provided in a second factory (Regan et al. – Column 8 lines 32-42).  (Regan et al. –Column 8 lines 32-42)
Regarding claim 5, Regan et al. modified by Nadel et al., Hepp et al., and Boltshauser disclose a method for automatically manufacturing pressure units (Regan et al. – 1) having: 
a high pressure container comprising a plastic bottle (Nadel et al. – 14) with a neck portion (Nadel et al. – 24) and an open bottom end made by stretch blow molding a closed-ended bottle structure from a preform and cutting-
a bottom part (Nadel et al. – 18) that is separate and distinct from the bottom of the closed-ended bottle structure (Nadel et al. – 14), wherein the bottom part (Nadel et al. – 18) is to be insertably mounted to open bottom end of the plastic bottle (Nadel et al. – 14) of the high pressure container; and 
a closure (Regan et al. – 5) with a pressure control device (Regan et al. – 25), which said pressure unit (Regan et al. – 1) is mounted to the neck (Nadel et al. – 24) portion of the plastic bottle (Nadel et al. – 14) of the high pressure container, wherein the pressure unit (Regan et al. – 1) is mounted in a fluid container (Regan et al. – 50),
the method comprises: 
automatically mounting the closure (Regan et al. – 5) to the neck (Nadel et al. – 24) portion of the plastic bottle (Nadel et al. – 14) of the high pressure container;
automatically insertably mounting the bottom (Nadel et al. – 18) to the open bottom end of the plastic bottle (Nadel et al. – 14) of the high pressure container to form an assembled high pressure container (Regan et al. – 1) having a longitudinal pressure container axis (Regan et al. – see figure 3 below);
rotating the assembled high pressure container (Regan et al. – 1) around the longitudinal pressure axis (Regan et al. – see figure 3 below) and laser-welding the closure (Regan et al. – 5) to the neck 
assembling the fluid container (Regan et al. – 50) and the pressure unit (Regan et al. – 1) to form an assembled fluid container having a longitudinal fluid container axis (Regan et al. – see figure 5 below); and
rotating the assembled fluid container (Regan et al. – 50) around the longitudinal fluid container axis (Regan et al. – see figure 5 below) and laser-welding the fluid container (Regan et al. – 50) to the pressure unit (Regan et al. – 1).
(Regan et al. – Figures 1, 5 and Column 3 lines 62-67, Column 4 lines 56-65, Column 5 lines 19-23, Column 7 lines 56-60, Column 8 lines 10-14)
(Nadel et al. – Figure 1-2 and Column 3 lines 44-51, Column 4 lines 4-11)
(Hepp et al. – Figures 1-2 and Page 1 paragraph 1, 4, Page 4 paragraph 4, 5)
(Boltshauser – Figure 10c and Column 14 lines 20-29) 
Regarding claim 8, Regan et al. modified by Nadel et al., Hepp et al., and Boltshauser disclose the pressure units (Regan et al. – 1) are produced in a first factory (Regan et al. – Column 8 lines 32-42), and wherein the fluid containers (Regan et al. – 50) are stretch-blow molded from a pre-form of plastic material and the fluid containers (Regan et al. – 50) are welded to the pressure units (Regan et al. – 1) in a second factory (Regan et al. – Column 8 lines 32-42).  (Regan et al. –Column 8 lines 32-42)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal Pressure Container Axis)][AltContent: textbox (Longitudinal Fluid Container Axis)][AltContent: connector][AltContent: connector][AltContent: textbox (Boltshauser)][AltContent: textbox (Boltshauser)]
    PNG
    media_image1.png
    902
    645
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    742
    399
    media_image2.png
    Greyscale

Regarding claim 9, Regan et al. modified by Nadel et al., Hepp et al., and Boltshauser disclose rotating elements (Boltshauser – 143, 144) are configured for rotating the plastic bottle (Regan et al. – 2) the high pressure container (Regan et al. – 1) during welding.  (Boltshauser – Figure 10c and Column 14 lines 20-29)
Regarding claim 10, Regan et al. modified by Nadel et al., Hepp et al., and Boltshauser disclose an upper laser (Boltshauser – 131) and a lower laser (Boltshauser – 131), wherein the upper laser (Boltshauser – 131) and the lower laser (Boltshauser – 131) are configured for simultaneously welding the closure (Regan et al. – 5) and the bottom part (Nadel et al. – 18) to the plastic bottle (Nadel et al. – 14) of the high-pressure container (Regan et al. – 1). (Boltshauser – Figure 10c)
Regarding claim 11, Regan et al. modified by Nadel et al., Hepp et al., and Boltshauser disclose the plastic bottle (Regan et al. – 2) of the high pressure container (Regan et al. – 1) is rotated while the closure (Regan et al. – 5) and the different bottom part (Nadel et al. – 18) are laser welded.  (Boltshauser – Figure 10c and Column 14 lines 20-29)
Regarding claim 12, Regan et al. modified by Nadel et al., Hepp et al., and Boltshauser disclose a fluid container (Regan et al. – 50) with a pressure unit (Regan et al. – 1), wherein the pressure unit (Regan et al. – 1) comprises: 
a high pressure container comprising a plastic bottle (Nadel et al. – 14) with a neck (Nadel et al. – 24) and an open bottom end made by stretch blow molding a closed-ended bottle structure from a preform and cutting-off a bottom thereof to provide the open bottom end of the plastic bottle (Nadel et al. – 14);
a bottom part (Nadel et al. – 18) that is separate and distinct from the bottom of the closed-ended bottle structure, wherein the bottom part (Nadel et al. – 18) is to be insertably mounted to the open bottom end of the plastic bottle (Nadel et al. – 14) of the high pressure container; and 
a closure (Regan et al. – 5) with a pressure control device (Regan et al. – 25) to be mounted to the neck portion (Nadel et al. – 24) of the plastic bottle (Nadel et al. – 14) of the high pressure container,
wherein said pressure unit (Regan et al. – 1) is mounted in the fluid container (Regan et al. – 50), and

a) automatically mounting the closure (Regan et al. – 5) to the neck portion (Nadel et al. – 24) of the plastic bottle (Nadel et al. – 14) of the high pressure container and automatically insertably mounting the bottom part (Nadel et al. – 18) to the open end of the plastic bottle (Nadel et al. – 14) of the high pressure container to form an assembled high pressure container (Regan et al. – 1) having a longitudinal pressure container axis (Regan et al. – see figure 3 above);
b) rotating the assembled high pressure container (Regan et al. – 1) around the longitudinal pressure container axis (Regan et al. – see figure 3 above) and laser-welding the closure (Regan et al. – 5) to the neck portion (Nadel et al. – 24) of the plastic bottle (Nadel et al. – 14) of the high pressure container and simultaneously laser-welding the bottom part (Nadel et al. – 18) to the open end of the plastic bottle (Nadel et al. – 14) of the high pressure container to form said pressure unit (Regan et al. – 1);
c) assembling the pressure unit (Regan et al. – 1) and the fluid container (Regan et al. – 50) to form an assembled fluid container (Regan et al. – 50) having a longitudinal fluid container axis (Regan et al. – see figure 5 above); and

(Regan et al. – Figures 1, 5 and Column 3 lines 62-67, Column 4 lines 56-65, Column 5 lines 19-23, Column 7 lines 56-60, Column 8 lines 10-14)
(Nadel et al. – Figure 1-2 and Column 3 lines 44-51, Column 4 lines 4-11)
(Hepp et al. – Figures 1-2 and Page 1 paragraph 1, 4, Page 4 paragraph 4, 5)
(Boltshauser – Figure 10c and Column 14 lines 20-29)

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Regan et al. (7708171) in view of references Nadel et al. (6045280), Hepp et al. (CA 2816734), and Boltshauser (7670094) as applied to claim 1 above, and further in view of reference Burmeister et al. (4325762).
Regarding claim 2, Regan et al. modified by Nadel et al., Hepp et al., and Boltshauser disclose the claimed invention as stated above but do not disclose a fifth station for connecting a shrink sleeve over the container and applying heat to the shrink sleeve for connecting the shrink sleeve to the container.
Burmeister et al. disclose a method and apparatus for applying plastic sleeves to containers by the steps of applying a sleeve to the exterior of a container and heat shrinking said sleeve. (Figure 6 and Column 2 lines 40-44, 50-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of .

Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Regan et al. (7708171) in view of references Nadel et al. (6045280), Hepp et al. (CA 2816734), Boltshauser (7670094), and Burmeister et al. (4325762) as applied to claims 2 and 5 respectively above, and further in view of reference Sharpnack (3600872).
Regarding claim 3, Regan et al. modified by Nadel et al., Hepp et al., Boltshauser, and Burmeister et al. disclose the claimed invention as stated above but do not disclose a sixth station for bulk packing and shrink-wrapping the finished fluid containers.
Sharpnack disclose a conveyor system for continuously packaging a plurality of articles into a heat shrinkable film package.  (Figure 1, 9 and Column 1 lines 20-26, 46-55)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Hepp et al. by incorporating the station for packaging a plurality of articles into a heat shrinkable film package as taught by Sharpnack, since column 1 lines 20-26 of Sharpnack states such a modification would overcome handling problems when applying the heat shrinkable film to the paperboard “shipper” and plurality of articles
Regarding claim 7, Regan et al. modified by Nadel et al., Hepp et al., Boltshauser, Burmeister et al., and Sharpnack disclose bulk packing and shrink-wrapping the finished fluid containers (Regan et al. – 50).  (Sharpnack – Column 1 lines 46-55)

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Regan et al. (7708171) in view of references Nadel et al. (6045280), Hepp et al. (CA 2816734), and Boltshauser (7670094) as applied to claim 5 above, and further in view of references Burmeister et al. (4325762) and Konstantin (4514966).
Regarding claim 6, Regan et al. modified by Nadel et al., Hepp et al., and Boltshauser disclose the claimed invention as stated above but do not disclose the step of providing a shrink sleeve within product and producer information and applying heat to the shrink sleeve for connecting the shrink sleeve to the container.
Burmeister et al. disclose a method and apparatus for applying plastic sleeves to containers by the steps of applying a sleeve to the exterior of a container and heat shrinking said sleeve. (Figure 6 and Column 2 lines 40-44, 50-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Hepp et al. by incorporating the station for applying a sleeve and heat shrinking said sleeve as taught by Burmeister et al., since column 3 lines 11-14 of Burmeister et al. states such a modification would provide improved and controlled heating of the sleeve and not the container

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified shrink sleeve of Burmeister et al. by incorporating imprinting pertinent information on the sleeve as taught by Konstantin, since such a modification would provide purchasers of the bottle to know with information of the product is within said bottle, thereby making the product more desirable.

Response to Arguments
The Amendments filed on 03/01/2021 have been entered.  Claims 1-12 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the claims, in view of the amendments to the claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.


Applicant states:
In contradiction to the Examiner’s allegation the skilled person is not induced by Nadel to amend the pressure unit of Regan: the upper portion 14 with the neck portion 24 is already incorporated the cylindrical container 2 with the tapered neck portion 3.  Moreover, the upper portion 14 of Nadel cannot be compared with the closure.  Further, Regan already discloses to mount the closure by ultrasonic welding.

Nadel et al. is not relied upon for the teaching of forming the closure or the welding of the closure to the bottle.  Nadel et al. is relied upon for the teaching of forming a bottle and forming a distinct bottom part that is welded to the bottle.  Regan et al. is relied upon for the teaching of mounting the closure to the bottle and welding the closure to the bottle.  The person of ordinary skill in the art would be motivated to incorporate the teachings of Nadel et al. into the device of Regan because Nadel et al. states such a modification would allow the upper portion and the lower portion of the container to have different configurations.
Therefore, the person of ordinary skill in the art would know that modifying Regan et al. in view Nadel et al. would provide an advantage.
Applicant states:
The Examiner further implies that Nadel discloses implicitly to produce the base section 18 and the top section 14 by stretch blow molding form a preform of a plastic bottle.  However, Nadel is silent in this aspect.  Further, Nadel is silent on cutting off a bottom end of the molded bottle.  Inherent disclosure of a reference is irrelevant and immaterial to a rejection under Section 103.

“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.” [MPEP 2163.07(a)]  This explains that inherency is not irrelevant and not immaterial but rather is usable evidence of a teaching as long as it is made clear why the missing descriptive matter is necessarily present in the reference.
In column 3 lines 46-49 of Nadel et al., the top section (14) and the base section (18) is explicitly disclosed as being “produced by other molding processes, such as extrusion blow molding and stretch blow molding”.  When stretch blow-molding an object, pressure is understood to be applied to a preform to cause the preform to expand to the desired shape.  In order for the upper portion and the lower portion to have an opening that is welded together, the stretched blow-molded object for the upper portion must have a portion cut off to form the opening and the stretched blow-molded object for the lower portion must have a portion cut off to form the opening.  Therefore, in order for the container of Nadel et al. to comprises a stretched blow-molded upper portion and stretched blow-molded lower portion, the process of forming the container must include the steps of stretch blow-molding from a preform, and cutting a portion of the stretch blow-molded container in order to create an opening the receives a distinct different portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 3, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731